Case: 16-51445      Document: 00513960910         Page: 1    Date Filed: 04/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-51445
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          April 20, 2017
                                                                           Lyle W. Cayce
In the Matter of: WILFRED SHEPPARD                                              Clerk


       Debtor

WILFRED SHEPPARD,

              Appellant

v.

ARCELIA LOVE,

              Appellee



                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:16-CV-169


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
       Wilfred Sheppard appeals the bankruptcy court’s ruling that a debt he
owes his sister—a million dollar state court judgment she obtained in a dispute
about a real estate partnership—is not dischargeable. Sheppard’s failure to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51445    Document: 00513960910    Page: 2   Date Filed: 04/20/2017



                                No. 16-51445
provide the district court or this court with a transcript of the bankruptcy
court’s oral ruling prevents him from demonstrating any factual error. In re
Foster, 644 F. App’x. 336, 338 (5th Cir. 2016). He also cannot challenge the
validity of the state court default judgment in this bankruptcy proceeding. See
In re Reitnauer, 152 F.3d 341, 343-44 (5th Cir. 1998). His other arguments
were either not raised below or are unavailing. AFFIRMED.




                                      2